The Court,
viz., Sedgwick, Sewall, and Parker, were of opinion that the right of the society to recover on their notes, ought tc be submitted to the ordinary forum, in order to which an administration was necessary. But they thought Brown’s relation to the parties rendered him an unsuitable person to receive the letters of administration. The following decree was entered:—
“ And now, after a full hearing of the parties, it is considered by the Court, that so much of the decree of the judge of probate be ■ low as relates to the appointment of Aaron Brown, as administrator <ie bonis non of James Gordon, deceased, be, and hereby is, reversed; and that the residue of the decree of the said judge be affirmed.
And it is furthermore ordered and decreed, that the pa- [ * 33 ]- pers in the case be * remitted to the said judge, who is hereby ordered and directed to grant administration de bonis non on the estate aforesaid, in due form of law, to Peter Thatcher, Esq., or Alexander Townsend, Esq., both of Boston